

CASH SETTLED RESTRICTED STOCK UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2012)
THIS AGREEMENT, dated as of [Grant Date], is entered into by and between Unum
Group, a Delaware corporation (the “Company”), and [Participant Name] (the
“Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.
Grant, Vesting and Forfeiture of Restricted Stock Units.

(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2012 (the “Plan”), the Company hereby
grants to the Employee, as of [Grant Date] (the “Grant Date”), [Number Granted]
Restricted Stock Units (the “Restricted Stock Units”), each with respect to one
share of common stock of the Company, par value $0.10 per Share (“Common
Stock”). All capitalized terms used herein, to the extent not defined, shall
have the meaning set forth in the Plan.
(b)Vesting During the Restriction Period. Subject to the terms and conditions of
this Agreement, the Restricted Stock Units shall vest and no longer be subject
to any restriction on the anniversaries of the Grant Date set forth below (the
period during which restrictions apply, the “Restriction Period”):
 
 
Vesting Dates(Anniversaries of Grant Date)
Percentage of Total Grant Vesting
First Anniversary
33%
Second Anniversary
33%
Third Anniversary
34%

(c)Termination of Employment.
(i)Upon the Employee’s Termination of Employment for any reason (other than due
to the Employee’s death, Disability, Retirement or Termination of Employment by
the Company without Cause) during the Restriction Period, all Restricted Stock
Units still subject to restriction shall be forfeited.
(ii)Upon the Employee’s Termination of Employment during the Restriction Period
due to the Employee’s death, Disability or Retirement, the restrictions
applicable to the Restricted Stock Units shall lapse, and such Restricted Stock
Units shall become free of all restrictions and become fully vested.
(iii)Upon the Employee’s Termination of Employment during the Restriction Period
by the Company without Cause, including as a result of job elimination or
requalification, the Employee shall vest in a number of Restricted Stock Units
subject to each tranche that has not vested as of the date of the Termination of
Employment equal to the product of (x) the number of Restricted Stock Units
subject to such tranche that has not vested as of the date of the Termination of
Employment and (y) a fraction, the numerator of which is the number of full and
partial months that have lapsed from the Grant Date until the date of the
Termination of Employment and the denominator of which is the total number of
months in such Restriction Period applicable to such tranche.
(iv)For purposes of this Agreement, “Retirement” shall mean the Employee’s
Termination of Employment after (x) the attainment of age 65, (y) the attainment
of age 55 and at least 15 years of continuous service if, on December 31, 2013,
the Employee was at least age 50 and had at least 10 years of continuous
service, or (z) the attainment of age 60 and at least 15 years of continuous
service, in each case only if such Termination of Employment is approved as a
“Retirement” by (1) the Committee in the case of an Employee who is subject to
Section 16 of the Exchange Act or a “covered employee” within the meaning

1

--------------------------------------------------------------------------------



of Section 162(m) of the Code, or (2) the Chief Executive Officer or Senior Vice
President, Human Resources, in the case of all other individuals.
(v)For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Affiliates and successors. Nothing in this
Agreement or the Plan shall confer upon the Employee any right to continue in
the employ of the Company or any of its Affiliates or interfere in any way with
the right of the Company or any such Affiliates to terminate the Employee’s
employment at any time.
2.
Settlement of Units.

Subject to Section 8 (pertaining to the withholding of taxes), as soon as
practicable after the date on which the Restriction Period expires, and in no
event later than 30 days after such date, the Company shall deliver to the
Employee or his or her personal representative an amount of cash equal to the
Fair Market Value of a Share on the date of settlement for each Share subject to
the Restricted Stock Unit.
3.
Nontransferability of the Restricted Stock Units.

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Section 2 above, the Restricted Stock
Units shall not be transferable by the Employee by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise; provided, however, that
nothing in this Section 3 shall prevent transfers by will or by the applicable
laws of descent and distribution. Any purported or attempted transfer of such
Restricted Stock Units in contravention of this Section 3 shall be null and
void.
4.
Rights as a Stockholder.

During the Restriction Period, the Employee shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units (including, without
limitation, any voting rights), provided that with respect to any dividends paid
on Shares underlying the Restricted Stock Units, such dividends will be
reinvested into additional Restricted Stock Units, which, as applicable, shall
vest and be settled in cash at such time as the underlying Restricted Stock
Units vest and are settled in cash.
5.
Adjustment; Change in Control.

In the event of certain transactions during the Restriction Period, the
Restricted Stock Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary: (a) upon the occurrence
of a Change in Control, unless a Replacement Award is granted in respect of the
Restricted Stock Units (in which case this clause (a) shall not apply), the
restrictions applicable to the Restricted Stock Units shall lapse and such
Restricted Stock Units shall become free of all restrictions and fully vested,
as of such Change in Control and shall be settled as soon as practicable
following the date of such Change in Control (but not later than 30 days
thereafter); and (b) if a Replacement Award is granted in respect of the
Restricted Stock Units, upon a Termination of Employment of the Employee
occurring upon or during the two years immediately following the date of such
Change in Control by reason of death, Disability or Retirement, by the Company
without Cause, or by the Employee for Good Reason, the restrictions applicable
to such Replacement Award, to the extent not vested as of such Termination of
Employment, shall lapse, and such Replacement Award shall become free of all
restrictions and fully vested and shall be settled as soon as practicable
following the date of Termination of Employment (but not later than 30 days
thereafter); provided, however, that any Restricted Stock Units that constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
shall, to the extent necessary to avoid the imposition of penalty taxes under
Section 409A of the Code, not be so settled unless the Change in Control
constitutes a “change in control event” within the meaning of Section 409A of
the Code (it being understood that nothing in this Section 5 shall preclude the
Company from settling upon a Change in Control any Restricted Stock Units that
are not replaced by a Replacement Award, to the extent effectuated in accordance
with Treasury Reg. § 1.409A-3(j)(ix)).

2

--------------------------------------------------------------------------------



6.
Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the settlement of the Restricted Stock Units,
together with any and all other fees and expenses necessarily incurred by the
Company in connection therewith.
7.
Other Restrictions.

(a)    The Restricted Stock Units shall be subject to the requirement that, if
at any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
(b)    If the Employee is an insider as described under the Company’s Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel of the Company prior to purchasing or selling any of the
Company’s securities and may be prohibited from selling such securities other
than during an open trading window. The Employee further acknowledges that, in
its discretion, the Company may prohibit the Employee from selling such
securities even during an open trading window if the Company has concerns over
the potential for insider trading.
8.
Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income,
employment or other tax purposes with respect to any Restricted Stock Units, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 8, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Employee, including deducting such amount
from the delivery of cash upon settlement of the Restricted Stock Units that
gives rise to the withholding requirement.
9.
Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Employee:
At the most recent address
on file at the Company
If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.

3

--------------------------------------------------------------------------------



10.
Effect of Agreement.

This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
11.
Laws Applicable to Construction; Consent to Jurisdiction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.
12.
Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
13.
Conflicts and Interpretation.

(a)    In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (a) interpret the Plan, (b) prescribe, amend and
rescind rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Employee hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Employee and the Company each acknowledge that this Agreement (together with the
Plan) constitutes the entire agreement and supersedes all other agreements and
understandings, both written and oral, between the parties or either of them,
with respect to the subject matter hereof.
(b)    In the event of any conflict between the terms of this Agreement and the
terms of any written and effective employment agreement between the Employee and
the Company (or any of its Subsidiaries or Affiliates), the terms of the
employment agreement shall apply as if a part of this Agreement and shall be
controlling and determinative.
14.
Amendment.

The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
15.
Section 409A.

It is the intention of the Company that the Restricted Stock Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under Section
409A of the Code, or (b) comply in all respects with the requirements of Section
409A of the Code and the regulations promulgated thereunder, such that no
delivery of or failure to deliver cash pursuant to this Agreement will result in
the imposition of taxation or penalties as a consequence of the application of
Section 409A of the Code. Restricted Stock Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Employee’s termination of employment shall
not be delivered until the date that the Employee incurs a “separation from
service” within the meaning of Section 409A of the Code (or, if the

4

--------------------------------------------------------------------------------



Employee is a “specified employee” within the meaning of Section 409A of the
Code and the regulations promulgated thereunder, the date that is six months
following the date of such “separation from service”). If the Company determines
after the Grant Date that an amendment to this Agreement is necessary to ensure
the foregoing, it may make such an amendment, notwithstanding Section 14 above,
effective as of the Grant Date or any later date, without the consent of the
Employee.
16.
Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
17.
Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
18.
Waiver and Release.

In consideration for the granting of the Restricted Stock Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its Subsidiaries and Affiliates and their
respective directors, officers, shareholders, agents or employees arising out
of, in connection with or related to the Employee’s employment, except for
(1) claims under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof,
(3) claims for compensation or benefits under any compensation or benefit plan
or arrangement of the Company and its Subsidiaries and Affiliates, (4) claims
for indemnification respecting acts or omissions in connection with the
Employee’s service as a director, officer or employee of the Company or any of
its Subsidiaries and Affiliates, (5) claims for insurance coverage under
directors’ and officers’ liability insurance policies maintained by the Company
or any of its Subsidiaries or Affiliates, or (6) any right the Employee may have
to obtain contribution in the event of the entry of judgment against the Company
as a result of any act or failure to act for which both the Employee and the
Company or any of its Subsidiaries or Affiliates are jointly responsible. The
Employee waives any and all rights under the laws of any state (expressly
including but not limited to Section 1542 of the California Civil Code), which
is substantially similar in wording or effect as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.
This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee acknowledges that the Employee
(a) has been advised to consult an attorney in connection with entering into
this Agreement; (b) has 21 days to consider this waiver and release; and (c) may
revoke this waiver and release within seven days of execution upon written
notice to Legal Counsel, Employment and Labor, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.

5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
Date: [Acceptance Date]    EMPLOYEE: [Participant Name]

[Participant Signature]
UNUM GROUP
By:                    
[Authorized Signature]
[Name]
[Title]

6